ORDER
PER CURIAM.
Gerald Westfall (Defendant) appeals the judgment entered following his jury conviction for possession of cocaine in violation of section 195.202, RSMo 1994. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).